Detailed Action
Summary
1. This office action is in response to the application filed on January 22, 2021. 
2. Claims 1-14 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 01/22/2021 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 4 are objected to because of the following informalities: 
Claims 4 recites “a point in time at which the power signal” in line 4 should be “the point in time at which the power signal”.
In re to claims 5-8, claims 5-8 depend from claims 4, thus are also objected for the same reasons provided above. 
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Wu “10545523”.
In re to claim 1, Wu, discloses a linear power regulator (Figs. 1-13 shows a LDO regulator. Examiner noted that all figs are considered as same embodiment ) comprising: a source follower (source follower transistor 130, see col. 3 parag.5 lines 13-14) configured to determine an output voltage (output voltage at load resistor R.sub.load and a load capacitor C.sub.load,) of the linear power regulator (110/510 /1110/1210) based on a reference voltage signal applied from outside (Fig. 2 shows a reference voltage Vref) ; 
a pass-transistor (transistor 120) connected to a source end of the source follower (drain terminal of pass transistor 120 is coupled to source terminal of source follower 130)  and configured to provide a current to a load of the linear power regulator (pass transistor 120 is coupled to source terminal of source follower 130 to provide current to load) ; 
a negative feedback loop (Fig. 1 shows a feedback loop 125)  formed by connecting a drain terminal of the source follower ( transistor 130) and a gate of the pass-transistor; and (pass transistor 120)

 a negative feedback coefficient controller (Fig. 1-2 shows amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515  are configured to controller the feedback loop 12. Examiner noted that all figs are considered as same embodiment) disposed between the drain terminal of the source follower and the gate of the pass-transistor (Figs.1-2 shows amplifier 150 disposed between the drain terminal of the source follower 120 and the gate of the pass-transistor 130, Fig. 3 shows transistor 320&330 disposed between the drain terminal of the source follower 120 and the gate of the pass-transistor 130 respectively and Fig.5-8 shows 320 and 515  disposed between the drain terminal of the source follower 120 and the gate of the pass-transistor 130 respectively) and configured to control a negative feedback coefficient of the negative feedback loop (a feedback loop 125 is configured to adjusts the gate voltage of the pass transistor 120 to maintain the regulated voltage Vreg at approximately a desired voltage under current load changes, thus equivalent to negative feedback coefficient, see col. 3 parag. 3 lines 1-10) ,
 wherein the negative feedback coefficient controller (amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515 ) is configured to change the negative feedback coefficient of the negative feedback loop based on an elapsed time from a point in time at which a power signal is applied to the linear power regulator (the transistor 130 is coupled with the amplifier 150 in a feedback loop 125 that adjusts the gate voltage of the pass transistor 120 to maintain the regulated voltage Vreg at approximately a desired voltage under current load changes. The transistor 130 sets the regulated voltage Vreg based on a set voltage Vset input to the gate of the transistor 130, see col. 3 parag. 3 lines 1-10. Furthermore, In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col.4, pararg.1 lines 1-7).  
In re to claim 2, Wu discloses (Figs. 1-3), wherein the negative feedback coefficient controller is configured to control the negative feedback coefficient to be less than a steady-state negative feedback coefficient for a predetermined period of time from the point in time at which the power signal is applied to the linear power regulator (the regulated voltage Vreg may be set to a desired voltage by setting the reference voltage Vref to the desired voltage. In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col 3, parag.1 lines 1-7. Examiner noted that when if there is no changes in load current, LDO is operating in steady-state coefficient and when changes in current load the feedback loop 125 provides fast corrections/coefficient for changes in the regulated voltage Vreg due to changes in current load. Therefore, during the LDO is operating in steady-state, feedback loop coefficient is less than the steady-state coefficient).  
In re to claim 3, Wu discloses (Figs. 1-3),, wherein the negative feedback coefficient controller comprises: a transmission gate switch configured to be switched on or off based on a 22control signal and change an impedance at both ends of the transmission gate switch by being switched on or off to control the negative feedback coefficient (Fig.3 shows feedback loop consist of gate terminal of transistor  330 is coupled to gated terminal 120 to be switched on or off base on the feedback loop 125 has a fast response time, enabling the LDO regulator 110 to quickly respond to changes in the current load. The quick response reduces the magnitude of voltage overshoots and/or undershoots on the regulated voltage Vref when the current load changes, see col.4,parga.5.)  
In re to claim 4, Wu discloses (Figs. 1-3), further comprising: a control signal generator (output from 150 /or output from  transistor  (330 &320) or output from (320 & 515) ) configured to receive the power signal that is applied or a driving signal that drives the linear power regulator (110), and output a control signal for controlling the negative feedback coefficient based on a point in time at which the power signal or the driving signal is received, wherein the negative feedback coefficient controller is configured to control the negative feedback coefficient based on the control signal ((Fig.3 shows feedback loop consist of transistor  330 and 320 are configured to configured to be switched on or off base on the feedback loop 125 has a fast response time, enabling the LDO regulator 110 to quickly respond to changes in the current load. The quick response reduces the magnitude of voltage overshoots and/or undershoots on the regulated voltage Vreg when the current load changes, see col.4,parga.5.)  
In re to claim 9, Wu, discloses a linear power regulator (Figs. 1-13 shows a LDO regulator. Examiner noted that all figs are considered as same embodiment) comprising: a first source follower (source follower transistor 130, see col. 3 parag.5 lines 13-14) configured to determine an output voltage (output voltage at load resistor R.sub.load and a load capacitor C.sub.load,) of the linear power regulator (110/510 /1110/1210) based on a reference voltage signal applied from outside (output voltage at load is based on the Ver); 
a pass-transistor (transistor 120) connected to a source end of the first source follower (drain terminal of pass transistor 120 is coupled to source terminal of source follower 130)  and configured to provide a current to a load of the linear power regulator (pass transistor 120 is coupled to source terminal of source follower 130 to provide current to load
a second source follower (Fig. 2 shows transistor 320 and 330) connected to a drain terminal of the first source follower and a gate of the pass-transistor to form a negative feedback loop (transistor 320 connected to a drain terminal of the source follower 130 and transistor 330 is connected a gate of the pass-transistor to form a feedback loop 125) ; and 
a negative feedback coefficient controller (Fig. 1-2 shows amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515  are configured to controller the feedback loop 12. Examiner noted that all figs are considered as same embodiment) configured to control a negative feedback coefficient of the negative feedback loop (feedback loop 125), 
wherein the negative feedback coefficient controller (Fig. 1-2 shows amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515) is configured to change the negative feedback coefficient of the negative feedback loop based on an elapsed time from a point in time at which a power signal is applied to the linear power regulator (the transistor 130 is coupled with the amplifier 150 in a feedback loop 125 that adjusts the gate voltage of the pass transistor 120 to maintain the regulated voltage Vreg at approximately a desired voltage under current load changes. The transistor 130 sets the regulated voltage Vreg based on a set voltage Vset input to the gate of the transistor 130, see col. 3 parag. 3 lines 1-10. Furthermore, In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col.4, pararg.1 lines 1-7).  
In re to claim 10, Wu discloses (Figs. 1-3), wherein the negative feedback coefficient controller is configured to control the negative feedback coefficient to be less than a steady-state negative feedback coefficient for a predetermined period of time from the point in time at which the power signal is applied to the linear power regulator (the regulated voltage Vreg may be set to a desired voltage by setting the reference voltage Vref to the desired voltage. In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col 3, parag.1 lines 1-7. Examiner noted that when if there is no changes in load current, LDO is operating in steady-state coefficient and when changes in current load the feedback loop 125 provides fast corrections/coefficient for changes in the regulated voltage Vreg due to changes in current load. Therefore, during the LDO is operating in steady-state, feedback loop coefficient is less than the steady-state coefficient).  
In re to claim 11, Wu discloses (Figs. 1-3),, wherein the negative feedback coefficient controller comprises: a transmission gate switch configured to be switched on or off based on a 22control signal and change an impedance at both ends of the transmission gate switch by being switched on or off to control the negative feedback coefficient (Fig.3 shows feedback loop consist of gate terminal of transistor  330 is  configured to gated terminal 120 to be switched on or off base on the feedback loop 125 has a fast response time, enabling the LDO regulator 110 to quickly respond to changes in the current load. The quick response reduces the magnitude of voltage overshoots and/or undershoots on the regulated voltage Vreg when the current load changes, see col.4,parga.5.)  
In re to claim 12, Wu, discloses a linear power regulator (Figs. 1-13 shows a LDO regulator. Examiner noted that all figs are considered as same embodiment) comprising: a source follower (source follower transistor 130, see col. 3 parag.5 lines 13-14) configured to determine an output voltage (output voltage at load resistor R.sub.load and a load capacitor C.sub.load,) of the linear power regulator (110/510 /1110/1210) based on a reference voltage signal applied from outside (output voltage at load is based on the Verf); 
a pass-transistor (transistor 120) connected to a source end of the source follower (drain terminal of pass transistor 120 is coupled to source terminal of source follower 130)  and configured to provide a current to a load of the linear power regulator (pass transistor 120 is coupled to source terminal of source follower 130 to provide current to load

a cascode transistor (Fig. 2 shows transistor 320 and 330) connected to a drain terminal of the source follower and a gate of the pass-transistor to form a negative feedback loop (transistor 320 connected to a drain terminal of the source follower 130 and transistor 330 is connected a gate of the pass-transistor to form a feedback loop 125) ; and 
a negative feedback coefficient controller (Fig. 1-2 shows amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515  are configured to controller the feedback loop 12. Examiner noted that all figs are considered as same embodiment) disposed between the cascode  transistor and the pass- transistor (transistor 320 connected to a drain terminal of the source follower 130 and transistor 330 is connected a gate of the pass-transistor to form a feedback loop 125) and configured to control a negative feedback coefficient of the negative feedback loop (feedback loop 125), 
wherein the negative feedback coefficient controller (Fig. 1-2 shows amplifier 150, Fig. 3 shows transistor 320&330, Fig.5-8 shows 320 and 515) is configured to change the negative feedback coefficient of the negative feedback loop based on an elapsed time from a point in time at which a power signal is applied to the linear power regulator (the transistor 130 is coupled with the amplifier 150 in a feedback loop 125 that adjusts the gate voltage of the pass transistor 120 to maintain the regulated voltage Vreg at approximately a desired voltage under current load changes. The transistor 130 sets the regulated voltage Vreg based on a set voltage Vset input to the gate of the transistor 130, see col. 3 parag. 3 lines 1-10. Furthermore, In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col.4, pararg.1 lines 1-7).  
In re to claim 13, Wu discloses (Figs. 1-3), wherein the negative feedback coefficient controller is configured to control the negative feedback coefficient to be less than a steady-state negative feedback coefficient for a predetermined period of time from the point in time at which the power signal is applied to the linear power regulator (the regulated voltage Vreg may be set to a desired voltage by setting the reference voltage Vref to the desired voltage. In this example, the error amplifier 210 sets the DC operating point (steady-state operating condition) of the regulated voltage Vreg at approximately the reference voltage Vref. The feedback loop 125 provides fast corrections for changes in the regulated voltage Vreg due to changes in current load conditions, see col 3, parag.1 lines 1-7. Examiner noted that when if there is no changes in load current, LDO is operating in steady-state coefficient and when changes in current load the feedback loop 125 provides fast corrections/coefficient for changes in the regulated voltage Vreg due to changes in current load. Therefore, during the LDO is operating in steady-state, feedback loop coefficient is less than the steady-state coefficient).  
In re to claim 14, Wu discloses (Figs. 1-3),, wherein the negative feedback coefficient controller comprises: a transmission gate switch configured to be switched on or off based on a 22control signal and change an impedance at both ends of the transmission gate switch by being switched on or off to control the negative feedback coefficient (Fig.3 shows feedback loop consist of gate terminal of transistor  330 is coupled to gated terminal 120 to be switched on or off base on the feedback loop 125 has a fast response time, enabling the LDO regulator 110 to quickly respond to changes in the current load. The quick response reduces the magnitude of voltage overshoots and/or undershoots on the regulated voltage Vref when the current load changes, see col.4,parga.5.)  
Allowable Subject Matter
8. Claims 5-8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the control signal generator comprises: a delay circuit configured to delay the power signal or the driving signal for a predetermined period of time, and then input the delayed power signal or the delayed driving signal to the negative feedback coefficient controller to control the negative feedback coefficient to be maintained less than a steady-state negative feedback coefficient for the predetermined period of time ”.
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the control signal generator comprises: a ramp generating circuit configured to generate a ramp signal-type control signal based on the driving signal, wherein the ramp signal-type control signal controls the negative feedback coefficient to increase at a speed less than or equal to a preset speed ”.
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control signal generator comprises: an input power-based ramp generating circuit configured to generate a control signal that increases at a speed less than or equal to a preset speed when the power signal is applied.”
In re to claim 8, claim 8 depend from claims 7, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839